DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s arguments, see pages 4-6, filed on March 21, 2022, with respect to the rejection of claims 1-7 and 10 under 35 U.S.C. § 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of U.S. Patent Application Publications No. 2017/0335828 A1 to Müller et al. and No. 2012/0133135 A1 to Su et al. 
Applicant’s arguments, see pages 6-7, filed on March 21, 2022, with respect to the rejections of claims 8, 9, and 12 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of U.S. Patent Application Publications No. 2017/0335828 A1 to Müller et al. and No. 2012/0133135 A1 to Su et al. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
Claims 1-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0287567 A1 to Olesen et al. in view of U.S. Patent Application Publications No. 2017/0335828 A1 to Müller et al. and No. 2012/0133135 A1 to Su et al. 
Olesen et al. clearly teaches a system and method for identifying the likelihood of a tower strike, comprising: 
at least one rotor blade-related sensor (7), which is arranged in or on a rotor blade; and 
at least one non-rotor blade-related sensor (8); 
wherein sensor signals associated with the rotor blade-related sensor are processed by fusion with sensor signals (using processor 9), associated with the at least one non-rotor blade-related sensor. 
However, it fails to disclose a sensor group of blade-related sensors comprising elongation and vibration sensors. 
Müller et al. discloses a method for monitoring a wind turbine, comprising: 

Su et al. discloses a wind turbine generator system vibration detecting device, comprising: 
a plurality of vibration sensors (100). 
It would have been obvious to one skilled in the art before the effective filling date of the invention to use the elongation sensor disclosed by Müller et al. and the blade vibration sensor  disclosed by Su et al. on the blades of the system disclosed by Olesen et al., for the purpose of improving the sensitivity, accuracy, and reliability of the sensing system. 
With regards to claim 2, Olesen et al. in view of Müller et al. and Su et al. disclose: 
the rotor blade-related sensors and/or the at least one non-rotor blade-related sensor is/are configured for optically (see paragraphs [0014], [0015], [0027], and [0029] of Olesen et al.), electrically and/or magnetically generating the sensor signals. 
With regards to claim 3, Olesen et al. in view of Müller et al. and Su et al. disclose: 
the rotor blade-related sensor and/or the non-rotor blade-related sensor each provide a pressure signal (see paragraph [0027] of Olesen et al.), an acceleration signal, a temperature signal, a vibration signal (see paragraph [0021] of Su et al.), an elongation signal (see paragraphs [0044], [0046], [0049], [0050], [0083], [0085], and [0086] of Müller et al.), an ice amount signal and/or a sound emission signal. 
With regards to claim 4, Olesen et al. in view of Müller et al. and Su et al. disclose: 
the at least one non-rotor blade-related sensor is arranged in or on one or more of the following structures of the wind turbine: 
rotor hub, tower
With regards to claim 5, Olesen et al. in view of Müller et al. and Su et al. disclose: 
a wind turbine (4 of Olesen et al.) including a sensor arrangement as described above (see paragraph 4). 
With regards to claim 6, Olesen et al. in view of Müller et al. and Su et al. disclose: 
a controller (9 of Olesen et al.) for acquiring and processing the sensor data detected by the sensor arrangement. 
With regards to claim 7, Olesen et al. in view of Müller et al. and Su et al. disclose: 
a method for operating a wind turbine (4 of Olesen et al.) as described above (see paragraph 8), wherein the method comprises the steps of: 
acquiring the sensor data detected by the sensor arrangement; and 
processing the sensor data. 
With regards to claim 10, Olesen et al. in view of Müller et al. and Su et al. disclose: 
in the step of processing, the sensor data of the rotor blade-related sensors is processed by fusion with the sensor data of the non-rotor blade-related sensor. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0287567 A1 to Olesen et al. in view of U.S. Patent Application Publications No. 2017/0335828 A1 to Müller et al. and No. 2012/0133135 A1 to Su et al. as applied to claims 1-7 and 10 above, further in view of U.S. Patent Application Publication No. 2004/0057828 A1 to Bosche. 
Olesen et al. in view of Müller et al. and Su et al. disclose a system and method for identifying the likelihood of a tower strike as described above (see paragraph 7). 

Bosche discloses a wind turbine deflection control system, comprising: 
processing including calibrating (see paragraphs [0016] and [0017]) a rotor blade-related sensor (see Figure 1), wherein the at least one non- rotor blade-related sensor is taken into account in the calibration. 
It would have been obvious to one skilled in the art before the effective filling date of the invention to use the calibration disclosed by Bosche on the system disclosed by Olesen et al. in view of Müller et al. and Su et al., for the purpose of avoiding drifts or inaccuracies in the measurements. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0287567 A1 to Olesen et al. in view of U.S. Patent Application Publications No. 2017/0335828 A1 to Müller et al. and No. 2012/0133135 A1 to Su et al. as applied to claims 1-7 and 10 above, further in view of U.S. Patent No. 8,712,703 B2 to Olesen. 
Olesen et al. in view of Müller et al. and Su et al. disclose a system and method for identifying the likelihood of a tower strike as described above (see paragraph 7). 
However, it fails to disclose processing an event including a recognizing a lightning strike. 
Olesen discloses a turbulence sensor and blade condition sensor system in which an event including a recognizing a lightning strike (see column 2, lines 4-9; column 4, lines 35-39; column 6, lines 32-36). 
It would have been obvious to one skilled in the art before the effective filling date of the invention to use the recognition disclosed by Olesen on the system and method disclosed by Olesen et al. in view of Müller et al. and Su et al., for the purpose of providing a system capable of tolerating lighting strikes. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0287567 A1 to Olesen et al. in view of U.S. Patent Application Publications No. 2017/0335828 A1 to Müller et al. and No. 2012/0133135 A1 to Su et al. as applied to claims 1-7 and 10 above, further in view of U.S. Patent Application Publication No. 2016/0084233 A1 to Evans et al. 
Olesen et al. in view of Müller et al. and Su et al. disclose a system and method for identifying the likelihood of a tower strike as described above (see paragraph 7). 
However, it fails to disclose the processing including validating the sensor data of the rotor blade-related sensors with the sensor data of the at least one non-rotor blade-related sensor. 
Evans et al. discloses systems and methods for validating wind farm performance measurements, the processing including validating the sensor data of the rotor blade-related sensors (see Figure 3) with the sensor data of the at least one non-rotor blade-related sensor (see paragraphs [0028], [0029], [0036], [0042], [0043], and [0045]). 
. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0287567 A1 to Olesen et al. in view of U.S. Patent Application Publications No. 2017/0335828 A1 to Müller et al. and No. 2012/0133135 A1 to Su et al. as applied to claims 1-7 and 10 above, further in view of U.S. Patent Application Publication No. 2016/0084224 A1 to Tyber et al. 
Olesen et al. in view of Müller et al. and Su et al. disclose a system and method for identifying the likelihood of a tower strike as described above (see paragraph 7). 
However, it fails to disclose the process includes classifying. 
Tyber et al. discloses a system and method for optimizing wind farm performance, comprising a process including classifying (see paragraph [0025]). 
It would have been obvious to one skilled in the art before the effective filling date of the invention to use the system and method disclosed by Tyber et al. on the system and method disclosed by Olesen et al. in view of Müller et al. and Su et al., for the purpose of comparing data having different classification. 
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J CUEVAS whose telephone number is (571)272-2021. The examiner can normally be reached 9:00 AM - 6:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/PEDRO J CUEVAS/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        March 28, 2022